MEMORANDUM OF DECISION.
Plaintiff Mark Boothby appeals from an order of the Superior Court (Cumberland County; Cole, J.) denying his motion for a new trial. On this record the jury rationally could find that the plaintiff’s negligence was equal to or greater than that of the defendant; the court properly held there was no error in the bifurcated trial or in the closing argument of the defendant. Accordingly, the trial court did not abuse its discretion in denying the motion. See Werner v. Lane, 393 A.2d 1329, 1332 (Me.1978).
*656The entry is:
Judgment affirmed.
All concurring.